Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 12/01/2020. Currently claims 1-9 are pending in the application, with claims 1, and 6-9 withdrawn from consideration. 


ELECTION / RESTRICTION


Applicant's election of Group II, claims 2-5, without traverse, drawn to a method in the reply filed on 12/01/2020 is acknowledged.


Claim Objections

	Claim 4 and 5 are objected to because they depend on, now withdrawn claim 1. Appropriate correction is requested.  For the purpose of prosecution, it is assumed that claim 3 and 4 depend on claim 2.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4, the phrase "specifically" renders the claim indefinite because it is unclear what the limitation actually would be. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-5 are rejected under 35 U.S.C.103 as being obvious over Yawei (CN 104385421 A), hereafter, referred to as “Yawei”, in view of Ho et al. (KR 2007 0062009 A), hereafter, referred to as “Ho”.

Regarding claim 2, Yawei teaches a method for manufacturing a fiber board using a cold-pressing process (abstract). Yawei teaches that the manufacturing process comprises of making plant fiber powders (abstract). Yawei also teaches that process comprises of mixing water with magnesium chloride and magnesium oxide, and also the addition of crushed crude perlite powder (equivalent to a waterproofing agent) and re-dispersible latex powder; and forming an aqueous solution and stir it evenly to form a mixture (abstract). Yawei further teaches to inject the mixture into the slab forming mold, and cold-pressing and forming being performed at room temperature (para. [0010]). Yawei also teaches that the artificial board is a board made of wood or other non-wood plants as raw materials. After processing, it is glued (using adhesive) with or without additives. Fiberboard is a wood-based panel made of wood fibers or other plant fiber fibers, interwoven with cellulose with adhesives (para. [0004]). Yawei 

Yawei teaches to use magnesium chloride and magnesium oxide in the process, but Yawei fails to explicitly teach that magnesium sulfate being used in the processing.  However, Ho teaches to manufacture a non-combustible and eco-friendly constructional board (equivalent to fiber board) that has improved durability, bending strength, wet bending strength and brittleness and to inhibit corrosion of metal caused by chlorine element, by utilizing pure inorganic material and industrial pulp (abstract). Ho teaches the process of manufacturing the board comprises of using magnesium sulfate, magnesium oxide, plant fiber and water in addition to other additives for forming the board. Ho teaches that the use of magnesium sulfate facilitates the formation of hydrate crystals of hydroxyl sulfide between magnesium oxide and magnesium sulfate, which is a great advantage for growth (page 5, line 7-8), and additionally inhibit the corrosion of the meatal caused by chlorine element when magnesium chloride is used as ingredient which is a common practice. Additionally, the board manufactured by the method used by Ho results in a product, where there was no crack on the processed surface, and there was no loss of the processed surface due to micro machining (page 7, lines 28-33). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ho, and substitute the use of magnesium chloride with that of magnesium sulfate, because that would facilitates the formation of hydrate crystals of hydroxyl sulfide between magnesium oxide and magnesium sulfate, which is a great advantage for growth and also inhibit the corrosion of the meatal 

	Regarding the use of specific amounts of ingredients in the composition, both Yawei and Ho teaches to control the ingredient composition (Yawei, (para [0027]); and Ho, abstract) to control the quality, appearance and waterproof performance, high in strength and durability in use of fiber boards. Therefore, it would have been obvious to any ordinary artisan the ingredient composition (amounts of magnesium sulfate, magnesium oxide, water, water proofing agent, and plant fiber) would be a result effective variable. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the 
composition of ingredient so that equal amount of magnesium sulfate aqueous solution is mixed with equal amounts of magnesium oxide, and the aqueous solution is prepared by using 45-46 wt% of magnesium sulfate, 45-46 wt% water, 8-10 wt% water proofing agent, and magnesium sulfate to water ratio maintained at 1:1, and the ratio of the plant fiber to rest of the ingredient (equivalent to adhesive) maintained at 1:1.5 would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Additionally, in regards to the order of steps, it has been held that prima facie obvious in the absence of new or unexpected results.  See ln re Gibson, 39 F .2d 975, 5 USPQ 230 (CCPA 1930).

Regarding claim 4, Yawei teaches that the method of manufacturing the plant fiber board comprises of the step of injecting the uniformly mixed plant fiber and adhesives into an inner die cavity of a cold pressing die by stacking pressing blocks by teaching to inject the mixture into the slab forming mold, vibrate the slab forming mold, fill the pits formed after smoothing the vibration with the mixture, and cold-press and form at room temperature (para. [0010]), which is performed after evenly stirring to form the mixed material (equivalent to plant fiber and adhesives), and the cold press molding being carried out on the mixed material at room temperature (abstract). Yawei also teaches cold-pressing machine to press for a period of time and then opening the cold-pressing die to obtain the molded plant fiber block by teaching cold pressing at room temperature for 2-6 minutes (para. [0013]).  After the pressing operation, the die releasing is carried out, a cured slab is taken out to be naturally maintained, and the finished product is obtained (abstract).

Regarding claim 5, Yawei teaches that the method of manufacturing the plant fiber board comprises of the step die releasing after the slab is cured.  The cured slab is taken out to be naturally maintained, and the finished product is obtained. Yawei also teaches that cold pressing step is followed by a natural maintenance step where natural air drying (natural curing, (para. [0011]) at outdoors for 6-12 hours takes place (para. [0014]) after demolding process. Additionally Ho teaches that the finished product has similar characteristics as wood 

Claim 3 is rejected under 35 U.S.C.103 as being obvious over Yawei (CN 104385421 A), in view of Ho et al. (KR 2007 0062009 A), in view of Wan (CN 102515677 A), hereafter, referred to as “Wan”.

Regarding claim 3, Yawei teaches that the particle size is controlled by teaching to crush the straw into powder to 20-30 mesh to obtain plant fiber powder to be used in the manufacturing process (para.[0008]). Similarly, Ho also teaches to control the wood powder particle sizes (page 7, line 16) as well as other ingredient’s particle size (page 7, lines 14-16). Therefore, it would have been obvious to any ordinary artisan the particle size of the fiber powder would be a result effective variable that control the product properties. The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the plant fiber powder at more than 200 mesh would be a matter of optimization that would be performed under routine experimentation to provide desired product property.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

But Yawei and Ho fail to explicitly teach the use of magnesium oxide powder that is of more than 90% purity. However, Wan teaches the use of high-purity magnesium oxide in the high strength wall boards using straw powders (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Wan and substitute the magnesium oxide of unknown purity with a high purity magnesium oxide, because that would result in an environmental-friendly material, which is not toxic, harmful, contaminated, is pollution-free, and has quick drying, super strengthening, durable product (KSR Rationale B, MPEP 2143). Maintaining the purity of magnesium oxide powder at more than 90% would be a matter optimization performed under routine optimization to provide product with specific and desired property. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742